Citation Nr: 0025818	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  99-06 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty for over 20 years, retiring 
in July 1974.  He died in September 1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran died in September 1996, at age 68, of COPD 
[chronic obstructive pulmonary disease] with severe cor 
pulmonale. 

2.  At the time of his death in September 1996, the veteran 
was service-connected for essential hypertension, evaluated 
as 10 percent disabling; a bilateral hearing loss disorder, 
chronic sinusitis, hemorrhoids, a scar, and a cyst, all 
evaluated as zero percent disabling.

3.  It has not been objectively shown that the cause of the 
veteran's death is causally related to the service-connected 
essential hypertension or to service in any way. 


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.303, 3.304, 3.305, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the appellant has presented a well-
grounded claim for service connection for the cause of the 
veteran's death.  The facts relevant to this appeal have been 
properly developed and VA's obligation to assist every 
claimant in the development of her claim (not to be 
construed, however, as shifting from the claimant to VA the 
responsibility to produce necessary evidence, per 38 C.F.R. 
§ 3.159(a) (1999)), has been satisfied.  Id.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.303, 3.304, 3.305 (1999).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  This can be demonstrated by 
showing that the veteran's death was either caused by a 
disability for which service connection had been established 
at the time of his death, or that his death was the result of 
a disability for which service connection should have been 
established.

The issue involved will be determined by the exercise of 
sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (1999).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (1999).  

In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1) (1999).

According to his certificate of death, the veteran died in 
September 1996, at age 68, of end stage COPD [chronic 
obstructive pulmonary disease] with severe cor pulmonale.  
The manner of the veteran's death was deemed to be due to 
natural causes.  No autopsy was performed.  

The record also shows that, at the time of his death in 
September 1996, the veteran was service-connected for 
essential hypertension, evaluated as 10 percent disabling; a 
bilateral hearing loss disorder, chronic sinusitis, 
hemorrhoids, a scar, and a cyst, all evaluated as zero 
percent disabling.  A May 1990 rating decision (RD) notes 
that the veteran was diagnosed with essential hypertension on 
his retirement medical examination, dated February 1994.  

The appellant contends that the death of the veteran should 
be service-connected on two bases.  First, she contends that 
the veteran's service-connected essential hypertension 
contributed to the cause of the his death.  Second, she also 
contends that the veteran manifested prostate cancer which 
contributed to his death and was due to his service, 
specifically, exposure to Agent Orange.  


An April 1990 radiation oncology record shows that the 
veteran was treated for stage A2 adenocarcinoma of the 
prostate, and that he completed therapy on March 1, 1990.  
The examiner noted that "[s]ince completing therapy one 
month ago, he has had increasing shortness of breath and 
fatigue.  He attributes this to his emphysema[,] which 
according to a recent visit...has been worsening".  The 
impression was "Without evidence of disease".  

A February 1, 1996 treatment record shows that the veteran 
was assessed with COPD with acute exacerbation, and multiple 
other problems as elicited.  Under the plan section of the 
report, the examiner noted that "the patient seems to have 
had acute exacerbation secondary to probable mostly 
bronchitis."  A hospital discharge summary dated February 1-
12, 1996 shows that the veteran was diagnosed with chronic 
obstructive pulmonary disease [COPD] with acute exacerbation, 
bronchospasm, cor pulmonale, history of hypertension, history 
of supraventricular tachycardia, and mild bronchitis.  A 
February 19, 1996 treatment record shows that the veteran was 
assessed with "severe COPD, recent bronchitis-seems to be 
controlled, and hypertension-fairly decent control."

A March 1996 treatment record shows assessments of: (1) COPD, 
fairly severe; (2) hypertension; and (3) history of SVT 
[supraventricular tachycardia].  A treatment record dated 
June 1996 also diagnoses him with: (1) severe COPD and cor 
pulmonale, and (2) hypertension.  

A July 1996 hospital discharge summary shows diagnoses of 
chronic obstructive pulmonary disease with acute 
exacerbation; thoracic compression fracture, T4; 
hypertension; chronic edema, secondary to cor pulmonale; and 
a history of supraventricular tachycardia.  An undated 
history and physical evaluation record shows that the veteran 
had a history of prostatic carcinoma, status post radiation 
treatment.  

An August 13, 1996 treatment record notes that the veteran 
was recently hospitalized with "end stage terminal cor 
pulmonale with massive pulmonary hypertension and right sided 
failure, no therapies available."

In reviewing the evidence in its entirety, we must point out 
that there is no medical evidence showing a relationship 
between the veteran's service connected essential 
hypertension and the cause of his death.  As indicated above, 
the veteran's death certificate shows only that the veteran 
died of end stage COPD [chronic obstructive pulmonary 
disease] with severe cor pulmonale.  Hypertension is not 
listed as an immediate cause of death, or as an underlying 
cause of death.  Although the appellant avers that the 
veteran's service-connected essential hypertension either 
substantially or materially contributed to the veteran's 
death; that it combined to cause death; or that it aided or 
lent assistance to the production of death, there is no 
competent medical evidence establishing this causal 
connection.  See 38 C.F.R. § 3.312(b) (1999).

Although the August 13, 1996 record shows that the veteran 
was diagnosed with "end stage terminal cor pulmonale with 
massive pulmonary hypertension and right sided failure, no 
therapies available", the medical evidence does not show 
that the veteran's service-connected essential hypertension 
contributed substantially or materially to his death; that it 
combined to cause death; or that it aided or lent assistance 
to the production of death.  We must again point out that it 
is not sufficient to show that a condition casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1) (1999).  

With respect to the appellant's contention that the veteran's 
prostate cancer contributed to his COPD, and thus, his death, 
and that his prostate cancer was also related to service, we 
must point out that there is no evidence establishing either 
of these contentions.  First, instead of evidence showing 
that the veteran's prostate cancer spread to his lungs, as is 
averred, the record shows only that the veteran had a prior 
history of treated prostate cancer.  Second, there is no 
evidence of record to show that any type of cancer 
contributed substantially or materially to the veteran's 
death; that it combined to cause death; or that it aided or 
lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1) (1999).

The evidence also does not show that the veteran's death was 
due to a bilateral hearing loss disorder, chronic sinusitis, 
hemorrhoids, a scar, or a cyst, that is, his other service-
connected conditions, or that it was result of a disability 
for which service connection should have been established.  
In fact, we must point out that service-connection for COPD, 
pulmonary TB, and residuals of positive PPD with fibrositis 
was denied in a May 1990 RD.  

In conclusion, we determine that the preponderance of the 
evidence is against the claim, and that it must therefore be 
denied.    



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

